DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been amended to overcome the previous 112 2nd rejection.  No new matter has been added.

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered and they are respectfully persuasive in-part and not persuasive in-part. With respect to the indefinite portions of the rejection, these are persuasive and the rejections are withdrawn.
On pg. 9, middle, the remarks argue the following:

In the Office Action, the Examiner alleges amongst that Giroir-Fendler describes the use of a silicon carbide substrate (page 7, lines 19, 30), and depositing a CHA sieve on the substrate (page 15, lines 1-5).

With respect to the silicon carbide substrate (i.e. feature (ii) above), page 7, lines 19, 30 of Giroir-Fendler mentions silicon carbide amongst a lengthy list of options. However, in Giroir-Fendler five groups are listed, each of these groups are further divided into further lists of materials. Thus, a 2-fold selection needs to be made in order to select “silicon carbide” without any guidance or direct to do so. Thus, it is entirely nonobvious to specifically select silicon carbide.

This is respectfully not persuasive.  The Giroir-Fendler reference (G-F) lists several different compounds useable in their invention.  Given that there is a limited list, it would have been obvious to use any one of these in the product.  Furthermore, it is important to note the silicon carbide is a conventional substrate used with catalysts in pollution reduction (see for example: Southward (US Pub.: 2010/0196217, which states that many different catalysts typically comprise a porous ceramic support such as either cordierite or silicon carbide (para. 1)).  
Next, the remarks on pg. 9 argue the following:

Furthermore, in claim 1 of Giroir-Fendler, the skilled artisan would readily understand the porous substrate employed therein can be any substrate - so long as it comprises internal pores having their inner surface, totally or partially, directly coated with a catalytic zeolite material resulting from an in situ hydrothermal synthesis. Thus, in essence, Giroir-Fendler teaches that any of said substrates may be employed - thus has no motivation to employ “silicon carbide” as required by the claimed subject matter.

This is respectfully contended.  G-F lists several options to use and one of ordinary skill would know that any of these substrates would be effective for use along with the catalyst claimed.

The bottom of pg. 8 to the top of pg. 9 argues the following:

With respect to the zeolite with either a AEl/CHA framework (i.e. feature (i) above), Giroir-Fendler is silent in relation to AEI - such that it provides no pointers to said feature whatsoever. Giroir-Fendler on page 15, lines 1-2 on the other hand mentions CHA - albeit amongst a list of seven other groups of zeolites. Accordingly, Giroir-Fendler provides no clear direction to employ CHA. In this regard, throughout Giroir-Fendler zeoiitic material is discussed very generally - e.g. page 14, lines 27-28 states: “the invention can be coated with a large variety of catalytic zeolite materials. ” (emphasis added).

Accordingly, in view of Giroir-Fendler the skilled artisan would be motivated to employ any zeoiitic material. Thus, to arrive even at the specific zeoiitic materials (i) in view of Giroir-Fendler would constitute yet another unguided selection from a vast list of zeoiitic materials. This itself requires innovative research.

This is respectfully not agreed.  G-F does list CHA as a useable framework.  Although the reference explains that there are a large number of frameworks useable, G-F explains that among the preferred sieves, there are only a small group (see pg. 15, lines 16-17).  Both SSZ-13 and SAPO-34 are CHA-types frameworks.

	The remarks then argue on pg. 10-11, the following:
Moreover, the catalytic testing of the inventive examples against the comparative example set forth in the present specification demonstrates a surprising technical effect, i.e. that the product obtained has improved properties. In brief, page 26 of the present application emphasizes:

“Fig. 6 show's the NO conversion over Cu(4.04)-SSZ-13 was practically the same as that over Cu(1.71)-SSZ-13@SiC below 250 °C. However, it gradually deactivated with the increasing temperature, and the NO conversion dropped to below 90 % at 365 °C, lower than that of Cu(1.71)-SSZ-13@SiC. This clearly demonstrates the effects of SiC in enhancing the activity and/or stabilizing Cu-SSZ-13 (i.e. CHA) at high temperatures.” (emphasis and parenthesis added)

Applicants submit that even if, arguendo, the Examiner has sufficiently provided that a prirna facie case of obviousness exists (a point that Applicants disagree with for the reasons above), "[a] prirna facie case of obviousness ... is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties." See MPEP §2144.09 (citing In re Papesch, 315 F.2d 381 (C.C.P.A. 1963)). Evidence that a compound is unexpectedly superior in one of a spectrum of common properties .. . can be enough to rebut a prirna facie case of obviousness.” MPEP §2145. No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) Applicants submit that the experimental data presented in the specification clearly illustrates that substantial benefits flowing from the claimed invention, which are enough to rebut even a prima facie case of obviousness.

	This data used to support the position that silicon carbide used as a support improves the catalytic effect of the catalyst is respectfully not persuasive for the following reasons.  The data is respectfully not persuasive for the following reason.  The two catalysts used have different Cu content.  Furthermore, the catalyst without SiC does not appear to have a support at all.  It is unclear whether increasing the temperature of the catalyst would affect catalytic loss or have some other detrimental effect on the catalyst without a support structure.

	Finally, pg. 11 argues the following:
Furthermore, the claims also contain a further distinguishing feature. Specifically, another difference between the present invention and Giroir-Fender is that in the present invention it is required that the zeolitic material of the AEI/CHA family has at least 99 weight-% of a framework structure of the zeolitic material consists of: a tetravalent element Y which is one or more of Si, Ge, Ti, Sn and V; a trivalent element X which is one or more of Al, Ga, In, and B; O: and H. The Examiner alleges that this would be obvious citing Claims 17 and 26 of Giroir-Fender. However, these claims, just like corresponding description at pages 9-11 and 14-18 do not provide any details or specificity of a zeolitic material of the type required in the claims that has at least 99 weight-% of a framework structure of the zeolitic material meeting the claimed requirements. Accordingly, the Examiner has properly established a prima facie case of obviousness.

	This is respectfully contended.  Claims 17 and 26 of the G-F reference was cited to explains that in some embodiments of this reference, the only compounds making up the sieve are alumina and silica.  Therefore, it would be obvious that since there are only these two compounds in the sieve (other than oxygen) that at least 99% of the sieve would be composed of these compounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 9, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroir-Fender (WO 2017/072546) (G-F).
As to Claims 1, 4, 5 and 18, G-F describes a porous substrate (2 and 5) that is made of a composition, such as silicon carbide (page 7, lines 19, 30).  This substrate is then coated with a catalytic zeolite (pg. 8, lines 21-22, pg. 9, lines 7-9, pg. 11, lines 15-17).  This can be considered to be “on the surface” of the silicon carbide.  The catalytic zeolite may have a number of frameworks, to include CHA (page 15, lines 1-5).  
As to the weight % of the zeolite, G-F does not specifically state what that is.
As to the composition, G-F explains that the zeolite is made from alumina-sources and silica sources (see Claims 17, 26).  Since the zeolite can contain just these two compositions: an alumina source and a silica source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the metals occupying the tetravalent metal and the trivalent metal positions of the zeolite are at least 99% of Si and Al because in some embodiments of the G-F reference, the metals can include Si and Al.

As to Claim 9, G-F teaches inclusion of Fe or Cu (page15, line 21).

	As to Claim 17, the rejection to claim 1 above is re-iterated here. As to the product by process features, How the composition is made, particularly the process steps of Claim 1 are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product, the catalyst is the same product cited to in the prior art of G-F above.
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).

	As to the use of Claim 19, G-F employs this catalyst in the treatment of vehicle exhaust (pg. 19, lines 4-10).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-F as applied to claim 1 above, and further in view of Wolff (US Pub.: 2016/0193597).
G-F describes combing a silicon carbide with a zeolite, but does not describe what type of silicon carbide is used.
Wolff describes a porous ceramic substrate (abstract) useable with an SCR catalyst (para. 1).  Wolff explains that materials, such SiC, build-up the main skeleton of the porous substrate (para. 49).  Useable forms of SiC can include: alpha and beta-forms (para. 49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ SiC as either its alpha or beta form, as taught by Wolff for use with G-F because Wolff explains that both of these forms are effective in building-up the main skeleton of the porous substrate when used with an SCR catalyst.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-F as applied to claim 1 above, and further in view of Kikuchi (US Pub.: 2014/0294692).
Kikuchi describes a honeycomb structure modified with a beta-SiC (abstract).  Kikuchi explains that the ratio of silicon carbide in the honeycomb material can range from 20:80 to 60:40 (para. 51).  The ratios are known to maintain proper strength in the honeycomb catalyst (para. 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a ratio of 20:80 to 60:40 of binding material: silicon carbide, as taught by Kikuchi for use with G-F because this amount of silicon carbide is effective to produce a strong enough substrate for further use.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-F as applied to claim 1 above, and further in view of Fujita (US Pub.: 2012/0080828).
Fujita describes a honeycomb unit (abstract) that includes a zeolite-SCR catalyst on it it (para. 26).  The honeycomb unit can include inorganic compounds, such as silicon carbide and alumina, alone or in combination (para. 40).  The entire composite can have a specific surface area of 50-100 m2/g or more (para. 65).  Fujita explains that a larger specific surface area is more preferably up to the limit of 600 m2/g (para. 65). The surface area determined is made by a BET method (para.119).
Since a larger specific area is preferably, as taught by Fujita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the surface area to a range of 50-100 m2/g or greater up to 600 m2/g, as taught by Fujita for use with SCR-supported on silicon carbide/alumina substrates of G-F because Fujita explains that this range is effective for use in SCR-supported on silicon carbide/alumina  substrates.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-F as applied to claim 1 above, and further in view of Suenobu (US Pub.: 2014/0296059).
Suenobu describes a honeycomb catalyst (abstract), which contains silicon carbide (para. 81).  The catalyst includes zeolite in an amount of 50-90 mass % (abstract).  The silicon carbide can be mixed with a binder, such as alumina (para. 81).  This amount of zeolite is effective for use in an SCR catalyst (para. 3, 148).  
Since G-F explains that their catalyst is effective for use in NOx reduction (see pg. 6, line 12 and claim 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include zeolite in an amount of 50-90 %, as taught by Suenobu for use with G-F because Suenobu explains that this amount of zeolite would be effective for use as a SCR catalyst.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-F as applied to claim 1 above, and further in view of Ariga (US Pat.: 9889436).
Ariga describes a CHA-loaded with Cu used as a NOx catalyst (title).  
As to the crystal size, Ariga explains that a crystal size of less than 1 micrometer tends to decline the durability and heat resistance when used as a catalyst (col. 5, lines 27-30).  On the other hand, a size of 8 micrometers or more may cause clogging or peeling when the zeolite is applied to a substrate (col. 5, lines 32-35).  
Therefore, Ariga describes manufacturing a CHA-sieve that has a cubic structure (see Figs. 1-11) of about 5 micrometers (see Figs. 1-11) and crystallinity (col. 5, lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the CHA sieve of G-F with crystallinity and cubic shapes, where the size is about 5 micrometers, as taught by Ariga for use with the CHA of G-F because Ariga explains that this length is effective for both durability and heat resistance as well as to prevent clogging or peeling when the zeolite is applied to a substrate.
As to the length of the particle being the same as the size, since the crystals are cubic, the size of the material would be the same as the length of a side. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-F as applied to claim 9 above, and further in view of Trukhan (US Pub.: 2011/0076229).
Trukhan describes an SCR catalyst (para. 216) that contains a zeolite modified by a metal, such as Cu (para. 0186).  As to the ratio of Cu to zeolite, Trukhan explains that the amount of Cu used may be about 1-4.5 wt % based on the total weight of the zeolite (para. 186), calculated as elemental Cu (para. 187). which overlaps the claimed range.
Since G-F describes adding Cu to the zeolite for use as an SCR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Cu in an amount of 1-4.5% of the zeolite, as taught by Trukhan for use with G-F because this is a known and effective amount for use of the catalyst as an SCR.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 11, 2021